office_of_chief_counsel internal_revenue_service memorandum number release date cc corp postf-155427-02 uilc date date to associate area_counsel -- lmsb area cc lm rfp atl from associate chief_counsel corp cc corp subject intersection of cnol apportionment rules and cert rules chief_counsel_advice is not binding on examination or appeals and is not a final case determination this chief_counsel_advice should not be cited as precedent issues under the facts described above how is it determined which specific_portion of the p group’s year cnol should be treated as cert-tainted under the facts described above which rule is applied first the cnol apportionment rule_of sec_1_1502-21 or the cert rule_of sec_172 and h conclusions the cert taint should be applied pro_rata among the portions of the cnol apportioned to members for carryback to separate_return years and the remaining portion available for carryback to consolidated_return years to the extent that conclusion is followed the order of application is irrelevant however in any case where separate_return carryback years exist the cert- tainted loss must be apportioned among members of the group for carryback to such separate_return years rather than being treated as a generic consolidated nol_carryover postf-155427-02 facts page parent p is the common parent of a consolidated_group that includes wholly- owned subsidiary s in year s acquired all of the stock of t in a debt-financed transaction the debt financing of the transaction was entered into directly by s in year the p group incurred a cnol on a separate_entity basis s generated income in year but t generated a loss for the portion of year includible in the p group on a separate_entity basis various other members of the p group also generated losses in year during carryback years the p group and t each have taxable_income law sec_172 provides in pertinent part that if there is a corporate_equity_reduction_transaction cert and an applicable_corporation has a corporate equity reduction interest loss for any loss limitation year1 ending after date then the corporate equity reduction interest loss shall be an nol_carryback and carryover except that such loss shall not be carried back to a taxable_year preceding the taxable_year in which the cert occurs a cert includes a major_stock_acquisition which is generally the acquisition by a corporation of more than percent of the stock vote or value in another corporation sec_172 an applicable_corporation includes a c_corporation that acquires stock or the stock of which is acquired in a major_stock_acquisition sec_172 sec_172 provides that the term corporate equity reduction interest loss means for any loss limitation_year the excess if any of - a the nol for such taxable_year over b the nol for such taxable_year determined without regard to any allocable_interest deductions otherwise taken into account in computing such loss allocable_interest deductions are deductions allowed under chapter of the code for interest on the portion of any indebtedness allocable to a cert sec_172 interest is allocated to the cert in the manner prescribed in sec_263a not tracing interest directly related to any transaction actually related to the cert rather the interest cost of engaging in the cert is determined using the taxpayer’s weighted average cost of borrowing see sec_172 sec_172 defines a loss limitation_year with respect to any cert as the taxable_year in which the cert occurs and each of the succeeding taxable years postf-155427-02 page sec_172 provides that for purposes of sec_172 dealing with the amount of carrybacks and carryovers a corporate equity reduction interest loss shall be treated in a manner similar to the manner in which a specified_liability_loss sll is treated sec_172 provides that for purposes of applying sec_172 an sll for any taxable_year shall be treated as a separate nol for such taxable_year to be taken into account after the remaining portion of the nol for such taxable_year sec_172 provides that all members of an affiliated_group filing a consolidated_return under sec_1502 shall be treated as one taxpayer for purposes of sec_172 and h sec_1_1502-11 provides rules for determining the consolidated_taxable_income cti of a group under these rules all separate and consolidated items of the members of the group are combined sec_1_1502-21 defines the consolidated_net_operating_loss cnol of a group as any excess of deductions over gross_income as determined under sec_1_1502-11 without regard to any cnol deduction sec_1_1502-21a provides parallel rules for years beginning before date sec_1_1502-21 provides rules for apportioning the cnol determined under sec_1_1502-11 and sec_1_1502-21 for carryback and carryover to other consolidated and separate_return years sec_1_1502-21 states if any cnol that is attributable to a member of a group may be carried to a separate_return_year of the member the amount of the cnol that is attributable to the member is apportioned to the member apportioned loss and carried to the separate_return_year if carried back to a separate_return_year the apportioned loss may not be carried back to an equivalent or earlier consolidated_return_year of the group sec_1_1502-21 provides the following apportionment formula the amount of a cnol that is attributable to a member is determined by a fraction the numerator of which is the separate net_operating_loss of the member for the year of the loss and the denominator of which is the sum of the separate net operating losses for that year of all members having such losses sec_1_1502-79a and a and 1502-21a b provide substantively identical rules for the apportionment of pre-1997 losses to separate carryback and carryover years postf-155427-02 analysis in general page a consolidated group’s cnol for any year is the equivalent of negative taxable_income for that year the cnol is computed by combining all of the members’ separate and consolidated items for the year but excluding any cnol deduction2 carried over or carried back from any other year see sec_1_1502-21 sec_1_1502-21a following the computation of the cnol for any year such cnol is apportioned to members for carryover or carryback to separate_return years if any by application of sec_1_1502-21 any amount that has been apportioned to a member for carryback to a separate_return_year cannot be carried back to an equivalent or earlier consolidated_return_year sec_1_1502-21 sec_172 and h limit the use in certain carryback years of nols that are incurred as a result of corporate equity reductions transactions certs under the facts described above the p group has engaged in a cert the acquisition of t by s the p group rather than s is treated as engaging in the transaction because under sec_172 all members of an affiliated_group filing a consolidated_return under sec_1501 are treated as one taxpayer for purposes of sec_172 and h ie for purposes of the cert rules further because the entire group is treated as a single_taxpayer the amount of the corporate equity reduction interest loss cert-tainted loss will be equal to a the cnol for the taxable_year over b the cnol for the taxable_year determined without regard to any allocable_interest deductions otherwise taken into account in computing such loss sec_172 allocable_interest deductions are determined in the manner prescribed in sec_263a see sec_172 the legislative_history describes this allocation as follows a corporation’s indebtedness is allocable to a cert to the extent that the corporation’s indebtedness could have been reduced if the cert had not occurred in the manner prescribed under sec_263a without regard to clause i thereof the interest_expense associated with such indebtedness is equal to a pro_rata portion of the corporation’s total interest_expense h_r rep no 101st cong 1st sess reprinted in u s c c a n emphasis added therefore the allocable_interest deductions are computed by determining the amount of borrowing necessitated by participation in the cert regardless of whether the borrowing was incurred specifically in relation to the cert that borrowing then i sec_2a group’s cnol deduction for any year for any consolidated_return_year is the aggregate of the nol carryovers and carrybacks to that year from consolidated_return years and separate_return years see sec_1_1502-21 sec_1_1502-21a postf-155427-02 page deemed to produce interest_expense at the taxpayer’s weighted-average cost of borrowing as stated above the cert-tainted loss is determined by factoring the allocable_interest deductions into the formula contained in sec_172 thereunder to the extent that the allocable_interest deductions increased the group’s cnol a portion of the cnol is a cert-tainted loss such loss may not be carried back to years prior to the cert sec_172 issue which specific_portion of the cnol is cert-tainted applying the law to the facts above a portion of the cnol of the p group is cert-tainted the dollar value of that portion is determined under sec_172 once that dollar value is established the first question presented above is how to determine which specific_portion of the cnol should be treated as cert-tainted this issue arises because a part of the cnol for year the year of the cert must be apportioned to a member t for carryback to separate_return years the remainder will be available to be applied by the p group in its consolidated carryback years as discussed above under sec_172 mandating treatment of a consolidated_group as a single corporation for purposes of the cert rules the existence of a cert-tainted loss is determined on a consolidated_group basis and that loss is part of the cnol see also united dominion ind inc v 532_us_822 determining the existence of a product_liability_loss the precursor of a specified_liability_loss under single entity principles sec_1_1502-21 provides the only method for apportioning a cnol for carryback to separate_return years see sec_1_1502-79a for years prior to under these regulations a cnol is apportioned among all group members that contributed separate nols to the group for the taxable_year and excluding any members that did not produce separate nols the formula apportions the cnol pro_rata according to the relative sizes of the separate nols of the members see sec_1_1502-21 and sec_1_1502-79a this is the exclusive method provided for apportioning cnols for carryback to separate_return years see united dominion ind inc v united_states 3because the consolidated_group is treated as a single_taxpayer the sec_263a weighted-average computation must be done on a group-wide basis postf-155427-02 page 532_us_822 because cert-tainted losses are part of the cnol of the group such losses must be apportioned pro_rata under the formula in sec_1_1502-21 an argument might be raised that the cert-taint should attach to the part of the cnol apportioned to the specific member of the group which incurred the interest_expense directly related to the cert indeed before a cert-taint affixes to a loss an applicable_corporation must have a corporate equity reduction interest loss sec_172 further it might be argued that under the facts presented the only applicable corporations in this transaction are the acquiring_corporation s and the target t see sec_172 the preceding argument ignores the existence of sec_172 which mandates treatment of the entire group as a single_taxpayer for purposes of the cert rules thus single-entity treatment would cause the entire group to qualify as an applicable_corporation further under the facts presented s the member who actually incurred the acquisition interest_expense did not generate a separate nol during year thus no part of the cert-tainted loss can be apportioned to s see sec_1_1502-21 and sec_1_1502-79a in addition under the facts t did not actually incur the allocable_interest expense therefore even under this alternative line of reasoning there would be no reason to allocate disproportionate cert-tainted loss to t in conclusion the exclusive method for apportioning a cnol for carryback is contained in sec_1_1502-21 and sec_1_1502-79a and this is the method that must be used to allocate cert-tainted losses issue which rule is applied first the cnol apportionment rule_of sec_1 b iv or the cert rule_of sec_172 because as determined above the cert-tainted loss must be apportioned on a pro_rata basis under sec_1_1502-21 or sec_1_1502-79a the order of the application of the cnol apportionment rule and the cert rule is irrelevant if the cnol apportionment rule were applied first the entire cnol would be apportioned under sec_1_1502-21 and then a set percentage of the apportioned amount would be treated as cert-tainted if the cert rule were applied first the dollar-value of the section b iv or 1502-79a a unbakes the cake for only one reason c ontext makes clear that the purpose is to provide a way to allocate cnol to an affiliated member that seeks to carry back a loss to a separate_return_year that is to a year in which the member was not part of the consolidated_group united dominion ind inc v united_states u s pincite 5the set percentage would be the percentage of the entire cnol represented by the cert-tainted loss postf-155427-02 page cert-tainted loss would be computed and that cert-tainted loss might be carved off of the cnol however both the cert-tainted portion of the cnol and the remaining portion of the cnol would be apportioned for carryback on a pro_rata basis using the same formula described above therefore the amount of cert-tainted loss apportioned to each member would the same regardless of the ordering however we do note the necessity of apportioning the cert-tainted loss to specific group members rather than treating it simply as a carryover to future years when separate_return carryback years exist in particular failure to apportion the cert-tainted loss would be untenable where the cert-tainted loss was incurred in the years following the cert under those facts the cert-tainted loss would be eligible for carryback to the year of the cert and any later year although not to years preceding the year of the cert see sec_172 because cert-tainted loss might be deductible in some carryback years apportionment would be necessary to ensure that the benefit of the carryback inured to the proper taxpayer this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions associate chief_counsel corporate by senior counsel branch 6cert-tainted loss can only be in a loss limitation_year sec_172 a loss limitation_year is the taxable_year in which a cert occurs and the succeeding taxable years sec_172
